DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, Applicant has amended independent claim 1 to incorporate the subject matter of claim 5, as well as intervening claims 3 and 4.  In the Non-Final Rejection mailed on 03/25/2022, Examiner indicated this subject matter as being allowable over the prior art of record (see p. 7 of the Rejection).  As a result, instant claim 1 is now in condition for allowance.  Dependent claims 2 and 3-15 depend from claim 1 and are now in condition for allowance for at least the same reasons.  New claim 16 recites subject matter including all of the limitations of instant claim 1 and is therefore also in condition for allowance.  Newly added dependent claims 17-20 depend from claim 16 and are in condition for allowance for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832